Case 2:07-cr-20512-SFC-MKM ECF No. 28, PageID.315 Filed 01/12/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

           Plaintiff,                               Criminal No. 07-20512
v.
                                                    Honorable Sean F. Cox
KENNETH STEFANSKI,

           Defendant.


              MOTION TO UNSEAL, INSPECT, PHOTOCOPY,
                 AND RESEAL CERTAIN DOCUMENTS


      NOW COMES the United States of America, by and through its attorneys,

Matthew Schneider, United States Attorney, and Kevin M. Mulcahy, Assistant

United States Attorney, both for the Eastern District of Michigan, and respectfully

requests that the Sealed Exhibits 3 and 4 re [21] Response to Motion (ECF No. 22),

filed on or about October 1, 2020, in the above-entitled cause be temporarily

unsealed for viewing and photocopying by the United States Attorney for the

following reasons:

      1.    That the United States wishes to obtain an electronic copy of the

            exhibits with Page IDs, as the Defendant has filed an appeal and the

            United States wishes to reference parts of these exhibits in its

            appellate brief. Sealed Exhibits 3 and 4 re [21] Response to Motion
Case 2:07-cr-20512-SFC-MKM ECF No. 28, PageID.316 Filed 01/12/21 Page 2 of 3




             (ECF No. 22), were filed under seal and entered on or about October

             1, 2020.

      2.     That because the exhibits are currently sealed, the above cannot be

             accomplished without the temporary unsealing of this document and

             its subsequent inspection, to include viewing and photocopying, by

             the United States Attorney=s Office.

      WHEREFORE, the government respectfully requests that said document,

namely ECF No. 22, in this cause be unsealed for viewing and photocopying, and

then resealed.

                                             Respectfully submitted,

                                             MATTHEW SCHNEIDER
                                             United States Attorney

                                             s/Kevin M. Mulcahy
                                             KEVIN M. MULCAHY
                                             JOHN N. O’BRIEN II
                                             Assistant United States Attorneys
                                             211 West Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             (313) 226-9100

Dated: January 11, 2021
Case 2:07-cr-20512-SFC-MKM ECF No. 28, PageID.317 Filed 01/12/21 Page 3 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                            Criminal No. 07-20512
v.
                                                  Honorable Sean F. Cox
KENNETH STEFANSKI,

            Defendant.


               ORDER TO UNSEAL, INSPECT, PHOTOCOPY
                 AND RESEAL CERTAIN DOCUMENTS


      IT IS HEREBY ORDERED upon the motion of Assistant United States

Attorney Kevin M. Mulcahy, the interest of justice warrants unsealing, viewing,

photocopying, and resealing of documents filed on or about October 1, 2020 in the

above-referenced matter and they are hereby ORDERED unsealed for

examination by the United States Attorney=s Office, to include photocopying, and

are then to be resealed.

Dated: January 12, 2021                     s/Sean F. Cox
                                            Sean F. Cox
                                            U. S. District Judge
